Citation Nr: 1409113	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-02 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a jaw disability as a residual of Department of Veterans Affairs (VA) treatment.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant); Veteran's spouse


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1974 to October 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for a dental and jaw condition.  

In June 2012, the Veteran testified at a personal hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  In September 2012, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development.  The appeal has been returned to the Board for further appellant action.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  The provisions of 38 U.S.C.A.       § 5103A(b)(3) (West 2002) require that VA continue any attempts to get federal records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  If the records are unavailable, VA must notify the Veteran of the identity of the records, the efforts VA made to obtain the records, a description of any further action VA will take on the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2013).

During the pendency of this appeal, the Veteran has indicated that he received VA treatment for his claimed jaw condition from September 1987 through March 1988 at the East Orange VA medical center (VAMC).  These VA treatment records have not been associated with the claims file.  The record indicates that, in November 2007, the RO made a request for dental records, dated in September 1987, from the East Orange VAMC.  A December 2007 response from the VAMC indicated that they were unable to retrieve the requested records from September 1, 1987 through September 30, 1987.  The record does not indicate that there has been any attempt by the RO to request VA treatment records dated from October 1987 through March 1988 nor has there been a formal finding regarding missing VA treatment records or an official notification to the Veteran; therefore, the Board finds that a remand is necessary to make further requests for treatment records

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the record all VA treatment records dated from September 1987 through March 1988 pertaining to the Veteran's dental claim.  Consideration should be given that these records may have been archived, in which case steps should be taken so that they can be retrieved.  Any other necessary and appropriate steps to obtain these records should be taken pursuant to 38 C.F.R. § 3.159(c)(2).

If, after making reasonable efforts to obtain the outstanding VA treatment records, the RO/AMC is unable to secure same, the RO/AMC should make a formal finding of the unavailability of the missing VA treatment records and notify the Veteran and his representative and (a) identify the specific records the RO/AMC is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; and (c) describe any further action to be taken by the RO/AMC with respect to the claim.  The Veteran should then be given an opportunity to respond.

2.  If, and only if, additional treatment records pertaining to the claimed jaw disability are obtained, then refer the claims folder to the examiners who examined the Veteran in February 2013, and provided the March 2013 addendum opinion, to each make an addendum to the examination report.  For purposes of the addendum, the examiners should review the previous examination report and addendum opinion and the new medical evidence received and indicate whether any of the findings or opinions rendered are changed and, if so, set forth any new findings or opinions.  

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


